BURGESS, Justice,
dissenting.
At the onset, I disagree with the majority’s assessment that the original opinion, 777 S.W.2d 781 is still correct. That opinion was based on the premise that appellant failed to file a statement of facts, as noted by the court, when it stated at page 783: “In reality, we have nothing to review. ...” Now that we have a statement of facts, that prior opinion, while it reaches the same result of the majority in this opinion, can no longer be correct.
Aside from this trivial disagreement, I respectfully dissent to the affirmance. The test to be used in liquor license cases was set forth in State v. Peeler, 200 S.W.2d 874, 879 (Tex.Civ.App.—Fort Worth 1947, no writ):
[t]he county judge cannot discriminate between parties upon equal footing, even though the [Texas Liquor Control] Act rightfully gives the county judge wide latitude and discretion in making his ruling, yet the order cannot discriminate against an applicant unless there is reasonable basis for it. In order to deny a license, there must be some factual basis to show an unusual condition ... as well as the failure of the applicant to meet any one of the requirements as set out in the Act.
Nowhere in the majority opinion do they address this “unusual condition” test. Appellant established that he possessed all the requirements and qualifications for the is*346suance of the on-premise consumption license. The location was in a “wet” area under the law and there had been no objection to the license from either the City of Beaumont or the Texas Alcoholic Beverage Commission. Appellant showed there were several establishments within a one-half mile radius that sold alcoholic beverages. A restaurant was within a block and a night club was a little over a block away. Another night club was within three blocks as was a package liquor store. With the exception of the night depository for Gulf States Utilities, there were establishments serving alcoholic beverages closer to the church, the day care center and the First Federal night depository than the proposed location of appellant’s business. Certainly traffic flow and parking in a downtown area is not an unusual condition especially in light of appellant’s testimony that he was negotiating for leased parking. There is no requirement that an applicant correct existing traffic conditions or select a location that is virtually, free of traffic problems. Kermit Concerned Citizens Committee v. Colonial Food Stores Inc., 650 S.W.2d 208, 210 (Tex.Civ.App.—El Paso 1983, no writ). See also In re Simonton Gin, Inc., 616 S.W.2d 274, 276 (Tex.Civ. App.—Houston [1st Dist.] 1981, no writ).
If there is no unusual condition to justify the denial of an application, the denial results in discrimination between the applicant and other permitees. Texas Alcoholic Beverage Commission v. Mikulenka, 510 S.W.2d 616, 619 (Tex.Civ.App.—San Anto nio 1974, no writ); Elliott v. Dawson, 473 S.W.2d 668, 671 (Tex.Civ.App.—Houston [1st Dist.] 1971, no writ); Morton v. Plummer, 334 S.W.2d 322, 324 (Tex.Civ.App.—Austin 1960, no writ). There was no substantial evidence to deny the issuance of the license for the sake of the “general welfare, health, peace, morals, safety, and sense of decency of the people”, TEX. ALCO.BEV.CODE ANN. sec. 6142(a)(3) (Vernon Supp.1989), in view of the area and the other establishments. The concerns about the night depositories, the day care center, the late-working employees, and the church goers are inherent in any downtown location. Certainly those concerns were there with or without appellant’s new business. There are any number of businesses, that do not require a liquor license, which could generate the same (or greater) concerns, e.g., a twenty-four hour “soup kitchen” for the transient and homeless or a counselling center for heroin addicts.
, In summary, I do not find any substan-tiál evidence that the issuance of the license would create any unusual condition to justify its denial. Therefore, I would reverse and render in favor of appellant; because the majority does not, I respectfully dissent.